773 N.W.2d 716 (2009)
MARK CHABAN, P.C., Successor of Law Office of Mark Chaban, Plaintiff-Appellant, and
Tindall & Company, P.C., Intervening Appellant,
v.
Shirley GETSINGER, Joseph P. Buttiglieri, Theodore P. Panaretos, and Kemp, Klein, Umprhey, Endelman & May, P.C., Defendants-Appellees.
Docket Nos. 136752, 136753. COA Nos. 282109, 282481.
Supreme Court of Michigan.
October 26, 2009.


*717 Order
On order of the Court, the motion for reconsideration of this Court's June 23, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J. I am not participating in this case because I retained defendant Joseph P. Buttiglieri to represent my husband's estate in probate court and on other matters.